This cause is before the court on the petitioner’s motion to suspend Order No. 9214 of the Public Utilities Commission, dated August 31, 1976, which in turn suspended the effective date of a proposed rate adjustment sought by the petitioner. Oral argument on the petitioner’s motion was heard by this court on September 23, 1976. After consideration, and in accordance with the majority opinion of this court, the motion to suspend is denied. An order setting forth the views of the respective justices will be filed subsequently. In the meantime, the papers in this case are remanded to the Public Utilities Commission for further proceedings.